SUMMARY ORDER
Plaintiff-Appellant Addis Woldeguiorguis, an inmate in the New York *845State prison system, appeals from an order of the district court dismissing his § 1988 civil action for failure to comply with an order directing him to show cause by October 29, 2002, why his complaint should not be dismissed for failure to prosecute. See Fed.R.Civ.P. 41(b). The record indicates that Woldeguiorguis did, in fact, comply with the order to show cause, delivering his response papers to prison officials on October 25, 2002, for transmittal to the district court. Thus, under the prison mailbox rule, his response was timely. See Dory v. Ryan, 999 F.2d 679, 682 (2d Cir. 1993). For whatever reason, Woldeguiorguis’s papers were not received by the Clerk of Court until November 1, 2002, and were not seen by the district judge until after the appealed order of dismissal had been issued. Moreover, because Woldeguiorguis did not move for reconsideration of the dismissal order until after he had filed his notice of appeal, the district court was without jurisdiction to reinstate his case.
In light of these circumstances, we hereby VACATE the district court’s order of dismissal and REMAND the case so that the district court can assess the merits of Woldeguiorguis’s response to its order to show cause.